The appellant was charged with the unlawful possession of intoxicating liquor.
A search warrant was issued upon an affidavit and the appellant's premises were searched thereunder.
The errors relied upon for reversal are: First, the court erred in overruling appellant's motion to quash *Page 341 
the affidavit for a search warrant, the search warrant and the return of the officer thereon, and the verified motion of the appellant to suppress the evidence obtained in making such unlawful search and seizure; second, the court erred in overruling appellant's motion for a new trial.
The motion for a new trial alleges that the finding of the court was not sustained by sufficient evidence and is contrary to law.
The evidence in this case shows that a police officer of the vice squad of the city of Fort Wayne, Indiana, went to 617 1/2 South Harrison street in said city, rapped on the door on the second floor of a three-story brick building and read the search warrant to Edna B. Anderson, the appellant, and began the search, found two quart jars containing moonshine whisky, which were identified at the trial as exhibits, and heard her say afterwards that it was her whisky. There were three other officers who assisted in the search and testified to the same facts, in substance, as testified to by the first witness.
The appellant did not object to the introduction of any evidence on the trial of the case, and this court cannot consider any error in the admission of evidence since proper 1, 2.  objection and exceptions were not taken thereto at the time the evidence was offered. Meno v. State (1925),197 Ind. 16, 164 N.E. 93, and cases there cited; Bruner v.State (1928), 201 Ind. 33, 164 N.E. 272; Holton v. State
(1929), 89 Ind. App. 494, 165 N.E. 921.
There is ample evidence to sustain the finding of guilty.
Judgment affirmed. *Page 342